FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 15, 2022

                                     No. 04-22-00071-CR

                                      Eric Daniel AULD,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. B16861
                           Honorable Rex Emerson, Judge Presiding


                                        ORDER

      The State’s brief is due on September 19, 2022. Before the due date, the State filed an
unopposed motion for a forty-five-day extension of time to file its brief until November 3, 2022.
       The State’s motion is GRANTED. The State’s brief is due on November 3, 2022.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of September, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court